Pope, Judge.
This court having entered a judgment in the above-styled case at 174 Ga. App. 351 (330 SE2d 98) (1985) reversing the judgment of the trial court granting defendants’ motion for costs against Graham, and the judgment of this court having been reversed on certiorari by the Supreme Court in Newsome v. Graham, 254 Ga. 711 (334 SE2d 183) (1985), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Banke, C. J., and Benham, J., concur.